Citation Nr: 1446147	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  09-07 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to reimbursement for tuition and supplies under Chapter 31 for vocational rehabilitation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The Veteran served on active duty from July 1965 to January 1972.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded this case back to the RO in June 2011 to obtain, and associate with the claims files, all VA records related to the Veteran's vocational rehabilitation and claim for reimbursement.  Records related to the Veteran's vocational rehabilitation and claim for reimbursement were subsequently added to the record.

As the requested actions have been complied with, there has been substantial compliance with the June 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

The Veteran testified at an October 2010 hearing before the undersigned Veterans Law Judge sitting at the RO, and a transcript of the hearing is of record.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's expenses for tuition and supplies were part of a rehabilitation plan or extended evaluation.  


CONCLUSION OF LAW

Tuition and supplies purchased in connection with the Veteran's fall 2008 semester at St. Petersburg College were part of a Chapter 31 vocational rehabilitation plan or extended evaluation and, thus, reimbursement of the cost of tuition and supplies is warranted.  38 U.S.C.A. § 3104(a) (West 2002); 38 C.F.R. §§ 21.1(b)(3), 21.40, 21.57, 21.210, 21.212 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran requests reimbursement for tuition and supplies under Chapter 31 for vocational rehabilitation.  He has contended, including at his October 2010 hearing, that he was told by his original vocational rehabilitation counselor (VRC), who stopped working on the Veteran's case in November 2008, that the Veteran would be reimbursed for his textbook and classes at St. Petersburg College in his attempt to earn an Associate's Degree in Social Work.  He contends that he should be reimbursed $232.62 for tuition, $165.32 for books, and $1.08 for additional supplies, for a total of $399.02.

The Veteran was granted entitlement to service connection for PTSD by rating decision in July 2005 and assigned a 30 percent rating effective January 26, 2005.  A 50 percent rating was granted by rating decision in April 2008, effective January 26, 2005.

Laws governing entitlement to Chapter 31 services and assistance include the provision of individualized tutorial assistance, tuition, fees, books, supplies, and equipment and other training materials determined by VA to be necessary to accomplish the purposes of an individual's rehabilitation program. 38 U.S.C.A. 
§ 3104(a)(7)(A) (West 2002); 38 C.F.R. § 21.212 (2013). 

Moreover, those laws direct that supplies will be furnished to enable a Veteran to pursue rehabilitation and achieve the goals of his particular individualized written rehabilitation plan (IWRP).  38 U.S.C.A. § 3104(a) (West 2002); 38 C.F.R. 
§ 21.210(a) (2013). 

The term "supplies" encompasses books, tools, and other supplies and equipment that VA determines are necessary to the Veteran's IWRP.  38 U.S.C.A. § 3104(a) (West 2002); 38 C.F.R. § 21.210(b) (2013).  The periods in which supplies may be furnished include during extended evaluation, rehabilitation to the point of employability, employment services, and an independent living services program.  38 U.S.C.A. § 3104(a); 38 C.F.R. § 21.210(c) (2013).

A Veteran seeking Chapter 31 vocational rehabilitation training will be assigned a specific case status.  See 38 C.F.R. § 21.180(a) (2013).  The initial case status is "applicant" status.  38 C.F.R. § 21.182.  Once the existence of a qualifying service-connected disability is established under 38 C.F.R. § 21.40(a), an "initial evaluation" is scheduled.  38 C.F.R. § 21.50(a).  If a Veteran attends the appointment for an initial evaluation the Veteran progresses to "evaluation and planning status."  See 38 C.F.R. § 21.180(e)(1)-(4). 

During evaluation and planning status, it is determined whether the Veteran has an employment handicap under 38 C.F.R. § 21.40(b) and whether achievement of a vocational goal is feasible, and a plan is developed.  See 38 C.F.R. §§ 21.184(a)(1), 21.50.  When a decision concerning achievement of a vocational goal cannot be made during the initial evaluation, 38 C.F.R. § 21.57 provides for an extended evaluation, and the Veteran's case may be assigned to "extended evaluation status."  38 C.F.R. § 21.57(a); see 38 C.F.R. § 21.188 (outlining the procedures for moving an applicant from "evaluation and planning" status to "extended evaluation" status). 

If the Veteran completes "evaluation and planning status," he or she moves to "rehabilitation to the point of employability" status, from there to "employment services" status, and from there to "rehabilitated" status.  See 38 C.F.R. §§ 21.180, 21.190, 21.194, 21.196.

A review of the claims files reveals that the Veteran was found entitled to Chapter 31 Vocational Rehabilitation and Employment Services in May 2008 by a VA VRC.  According to a May 2008 Entitlement Decision from the Veteran's VRC, the Veteran had a Serious Employment Handicap.

In July 2008, the Veteran and the VRC met and identified either Counseling or Social Work as a potential vocational goal, with St. Petersburg College, Tarpon Springs Campus, as a possible training facility.  A VA Form 28-1905, Authorization and Certification of Entrance or Reentrance into Rehabilitation and Certification of Status, was faxed by the VRC to St. Petersburg College to cover the cost of the Veteran's application fee.  

The Veteran e-mailed his VRC in September to inform him that he had enrolled in a class and asked the VRC when would be a good time to drop off his receipts for the class, work book, and study materials.  The Veteran e-mailed the VRC later in September 2008 to set up an appointment on October 14, 2008 to finalize his educational goals.  The VRC scheduled an appointment with the Veteran for October 14, 2008 and noted in the e-mail to the Veteran that he needed receipts for the current semester, a program outline from the school indicating the degree the Veteran was pursuing, and the overall proposed goal.  According to a report from the VRC dated October 15, 2008, the Veteran informed the VRC that he wished to stop his participation in vocational rehabilitation because he was unable to keep up with his class due to service-connected disability and that he would reapply when his situation changed.  

The Veteran was sent a letter in November 2008 by his VRC in which he was told that because he could not remain in interrupted status and still keep his eligibility for vocational rehabilitation indefinitely, he needed to contact his VRC to discuss his plans for training.  According to a subsequent November 2008 letter from the Veteran to his VRC, his stress level, his psychological state, and his current medications made it impossible for him to continue his schooling.  He had withdrawn from school and wished to close his vocational rehabilitation file.  

It was noted later in November 2008 that the Veteran's VRC was out due to illness.  According to a December 2008 letter from another VA VRC, the Veteran could not be reimbursed for his college tuition and supplies because the Veteran was not in either an individualized extended evaluation plan (IEEP) or an IWRP.  

Although there is some confusion in this case as to the veteran's status in vocational rehabilitation, the Board notes that the Veteran appears to have progressed past the applicant status, as he had been determined to have a Serious Employment Handicap in May 2008 by his VRC.  After consulting with his VRC, it was determined that the Veteran would initially attempt to go to a two year college in an effort to eventually obtain a degree in Counseling or Social Work.  He enrolled at St. Petersburg College and the application fee was paid by VA.  The Veteran paid the tuition for one course at St. Petersburg and bought books and supplies in August 2008.  His VRC e-mailed the Veteran in October and told him to provide his receipts.  Based on the above, it is at least as likely as not that the Veteran's status in vocational rehabilitation was sufficient to warrant reimbursement for tuition and supplies under Chapter 31 for vocational rehabilitation.

By extending the benefit of the doubt to the Veteran, as required by law, the Board finds that reimbursement in the amount of $399.02 for tuition and supplies under Chapter 31 for vocational rehabilitation is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Because this issue is being granted in full on appeal, no further notice or development under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is needed.


ORDER

Entitlement to reimbursement in the amount of $399.02 for tuition and supplies under Chapter 31 for vocational rehabilitation is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


